EX.99.906CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of the Rochdale High Yield Alternative Strategies Master Fund LLC, does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of the Rochdale High Yield Alternative Strategies Master Fund LLC for the year ended March 31, 2013 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Rochdale High Yield Alternative Strategies Master Fund LLC for the stated period. /s/ Garrett R. D'Alessandro Garrett R. D’Alessandro President, Rochdale High Yield Alternative Strategies Master Fund LLC /s/ William O'Donnell William O’Donnell Treasurer, Rochdale High Yield Alternative Strategies Master Fund LLC Dated: 6/7/2013 Dated: 6/7/2013 This statement accompanies this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by Rochdale High Yield Alternative Strategies Master Fund LLC for purposes of Section 18 of the Securities Exchange Act of 1934.
